DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 5 were amended, claims 2-4 and 6 were canceled, and claims 7 and 8 were newly added in the response filed on 10/19/2021.  Claims 1, 5, 7, and 8 are currently pending and under examination.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
IN THE CLAIMS:
Lines 6 and 7 of claim 1 were deleted and replaced by the following: --consisting of lithium, iron, cobalt, nickel, copper, strontium, yttrium, indium, barium, lanthanum, praseodymium, neodymium, europium, lead, and hafnium is--.
The final line of claim 7 was deleted and replaced by the following: --neodymium, yttrium, europium, and barium.--.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce E. Kramer on 12/17/2021.
Allowable Subject Matter
	Claim 6 was canceled, therefore the objection said claim is withdrawn.  See p. 2 of the OA dated 7/20/2021.  
The Applicant's amendments, dated 10/19/2021, and the above Examiner’s amendment above, are sufficient to overcome the 35 USC 103 rejection of claims 1-6 as being unpatentable over JPH0393757 (JP ‘757, published on 4/18/1991) in view of WO 2016/047516 (published on 3/31/2016)/US 2017/0275247 (English language equivalent published on 9/28/2017, referred to as ‘247).  See p. 2-6 of the OA dated 7/20/2021. The amendments to claim 1 and claim 7 to remove the metals magnesium, zirconium, and zinc have distinguished the claimed process from that of prior art.  Neither JP ‘757 nor ‘247 teach or suggest the use of the claimed cerium catalyst to carry out the claimed reaction.  Also see discussion of claims 2-5 on p. 5 of the OA dated 7/20/2021 for a list of the metals taught by ‘247 for use in combination with a supported cerium oxide catalyst.  Therefore the process is free from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622